        Case 1:19-cv-09551-LJL-RWL Document 65 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                           6/22/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :              19-cv-9551 (LJL)
                  -v-                                                  :
                                                                       :           ORDER ADOPTING
ATLANTIC DEVELOPMENT GROUP, LLC and                                    :             REPORT AND
PETER FINE,                                                            :          RECOMMENDATION
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

       This is a Fair Housing Act case. On November 12, 2019, Defendants moved to dismiss
the complaint. (Dkt. Nos. 22, 24.) The motion was referred to the Hon. Robert W. Lehrburger,
United States Magistrate Judge, for a Report and Recommendation (“R&R”). (Dkt. No. 21.)
Judge Lehrburger held oral argument on May 7, 2020 and delivered an R&R on May 12, 2020.
(Dkt. No. 54 at 7; see generally id.) Defendants filed objections to the R&R (Dkt. No. 58) and
the Government submitted a response to those objections (Dkt. No. 60).

       Judge Lehrburger’s R&R comprehensively and persuasively explains why the motion to
dismiss must be denied in its entirety. For the reasons stated by Judge Lehrburger, the R&R is
ADOPTED entirely.

       The Clerk of Court is respectfully directed to terminate Dkt. Nos. 22 and 24. The Clerk
of Court is also respectfully directed to terminate Dkt. No. 13. 1

       IT IS FURTHER ORDERED that the parties shall submit a status letter to the Court
following the settlement conference scheduled for July 2, 2020. The status letter shall not
exceed three pages and shall be submitted by July 9, 2020 at 5:00 p.m.

        SO ORDERED.

Dated: June 22, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge



1
  Dkt. No. 13 is a letter-motion from October 25, 2019 for a two-day extension of time for the Government respond
to Defendants’ pre-motion conference request. That letter-motion is now moot.
